DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/18/2022. As directed by the amendment: no claims have been amended, claims 1-12, 20, 23, and 27 have been cancelled, and no claims have been added. Thus, claims 13-19, 21-22, 24-26, and 28 are presently pending in the application.

Response to Arguments
Applicant’s arguments w have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Examiner agreed with the applicant after conducting an interview. Therefore, claims 13-19, 21-22, 24-26, and 28 are now allowed.

Allowable Subject Matter
Claims 13-19, 21-22, 24-26, and 28 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 13 and 24 are allowed because the prior art of record fails to disclose either singly or in combination the claimed wearable medical device and a flow regulator capable of activating a shape-memory polymer tube.
Closest prior art: Alferness (US 2010/0069848).

Claims 14-19, 21-22, 25-26, and 28 would be allowable for depending on claims 13 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783